Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 11/16/2020 has been entered. Claim(s) 11, 20, and 23 (and by extension its/their dependents) have been amended, claim(s) 1-10, 12, 17, 22, and 26-27 has/have been canceled, and no claim(s) is/are new. Claim(s) 11, 13-16, 18-21, 23-25 and 28-29 is/are pending in this application.
Response to Arguments
With respect to claim 11 applicant argued:
In summary, Marchioro discusses some exemplary ways that client device 104 can push location data to server 102. In contrast, the independent claims recite “the position data ... [being] periodically updated” and “discontinuing providing the position data if ... [a] deletion criterion is met.” But Marchioro’s pushing location data at various intervals, in response to manual input, or as the result of a navigation event is not the same as (and does not disclose or suggest) the claimed “the position data ... [being] periodically updated” and “discontinuing providing the position data if the deletion criterion is met.”

With respect to the “periodic updating,” Marchioro ¶[3] is reproduced below:
[0003] The location of the user may be periodically updated by the location-aware device as the user moves about. Periodic updating of location information may be used by the location-aware device to provide additional functionality such as navigation and updating of local points of interests.

As such, at the very least Marchioro does teach the limitation of “periodic updating” consistent with how applicant is claiming it. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15-16, 18-21, 23-25, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchioro (US 2010/0205242) in view of Sharon (US 2011/0083101), Artz Jr (US 2009/0083269) and Tara (US 2014/0358574).

With respect to claim 11, Marchioro teaches a method for transmitting a vehicle position of a motor vehicle to at least one person outside the motor vehicle (Marchioro ¶[35-37] wherein positions are determined using GPS and sent to a server to be analyzed), the method comprising:
transmitting, by a control device of the motor vehicle to a stationary server device, a contact address of the at least one person (Marchioro ¶[20, 43] wherein location information is exchanged between users, inherently needs a contact address); 

generating position data comprising a current vehicle position (Marchioro ¶[3, 20, 27, 46]); 
wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Marchioro ¶[20, 43] wherein location information is exchanged between users, inherently needs a contact address) . 
Although Marchioro teaches sharing position data between multiple users (Marchioro Fig. 2 element 216, 218 ¶[51-53, 64]), and sending the position data from the motor vehicle via a communication link to a stationary server device (Marchioro ¶[35-37]) Marchioro does not appear to explicitly teach, wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address.
Sharon teaches a method for transmitting a vehicle position of a motor vehicle comprising sending the position data from the motor vehicle via a communication link to a stationary server device (Sharon¶[6, 43]), wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address (Sharon ¶[52, 78, 90]); 

Marchioro further teaches the use of a friend list to determine who is sent the location (Marchioro Fig. 2 element 216, 218 ¶[51-53, 64]). Although this would appear to read on receiving by the control device of the motor vehicle, identity data from the stationary server device, wherein the identity data comprise a number or an identity of the at least one person 
Artz teaches a server wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address (Artz Title, Abstract, At least ¶]6-11]). It is noted that although Artz is not specifically drawn to addresses that indicate positional data, the teachings of Artz is still analogous to the invention at hand because identifying visitors to a website is equivalent to identifying people who have retrieved the position data from the retrieve address.
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Artz teaches a technique of wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Artz to the base invention of Marchioro since it would have resulted in the predictable result of wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address and would have improved the system it provides the user with information regarding who knows their location and therefore increases safety and knowledge. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marchioro to apply the technique from the teachings of Artz because the technique taught by Artz was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by 
Marchioro does not explicitly cite the term “deletion criterion.” Although the deletion criterion appears to read on simply turning the system off, assuming arguendo that is does not, applicant has been provided with Tara.
Tara teaches a system for reporting the location of a user wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Tara ¶[75-76, 144-145]), determining whether a predetermined deletion criterion is met (Tara ¶[165-168]); and discontinuing providing the position data if the deletion criterion is met (Tara ¶[165-168]). It is noted that although Tara only nominally mentions vehicles, the teachings of Tara are still applicable to Marchioro since both are drawn to tracking entities and reporting their positions to external entities. Further Tara is only relied upon for its teaching of gps and when it tracks the positions of entities and is not relied upon for the limitations specific to vehicles. 
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Tara teaches a technique of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Tara to the base invention of Marchioro since it would have resulted in the predictable result of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met and would have improved the system by preventing the system from sensing redundant and unnecessary 

With respect to claim 20 Marchioro teaches a server device and vehicle for communicating position data between a motor vehicle and at least one person outside the motor vehicle, the server device comprising: 
a memory (Marchioro ¶[]25); and 
at least one processor (Marchioro ¶[25]) coupled to the memory and configured to: 
receive, from the motor vehicle via a communication link, a contact address of the at least one person (Marchioro ¶[20, 43]); 
receive the position data from the motor vehicle via the communication link (Marchioro ¶[20, 27, 46]), 
whereinAtty. Dkt. No. 4557.0240001-4-Boris JURGENOWSKI Application No. 15/588,010the position data comprise a current vehicle position and are generated by a control device of the motor vehicle when the control device detects a predetermined operation activity of a user in the motor vehicle (Marchioro ¶[20, 27, 46]); 
wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Marchioro ¶[3, 27]). 

Sharon teaches a method for transmitting a vehicle position of a motor vehicle comprising sending the position data from the motor vehicle via a communication link to a stationary server device (Sharon¶[6, 43]), wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address (Sharon ¶[52, 78, 90]); 
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Sharon teaches a technique of sending the position data from the motor vehicle via a communication link to a stationary server device, wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Sharon to the base invention of Marchioro since it would have resulted in the predictable result of sending the position data from the motor vehicle via a communication link to a stationary server device, wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address and would have improved the system it would allow the system to attach the position data to the message and therefore allows for more social interactions and data sharing between users. Therefore it 
Marchioro further teaches the use of a friend list to determine who is sent the location (Marchioro Fig. 2 element 216, 218 ¶[51-53, 64]). Although this would appear to read on receiving by the control device of the motor vehicle, identity data from the stationary server device, wherein the identity data comprise a number or an identity of the at least one person outside the vehicle who retrieve the position data from the retrieve address (The friends on the “show to friend” list would retrieve it) assuming arguendo that it does not applicant has been provided with Artz. 
Artz teaches a server wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address (Artz Title, Abstract, At least ¶]6-11]). It is noted that although Artz is not specifically drawn to addresses that indicate positional data, the teachings of Artz is still analogous to the invention at hand because identifying visitors to a website is equivalent to identifying people who have retrieved the position data from the retrieve address.
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Artz teaches a technique of wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address applicable 
Marchioro does not explicitly cite the term “deletion criterion.” Although the deletion criterion appears to read on simply turning the system off, assuming arguendo that is does not, applicant has been provided with Tara.
Tara teaches a system for reporting the location of a user wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Tara ¶[75-76, 144-145]), determining whether a predetermined deletion criterion is met (Tara ¶[165-168]); and discontinuing providing the position data if the deletion criterion is met (Tara ¶[165-168]). It is noted that although Tara only nominally mentions vehicles, the teachings of Tara are still applicable to Marchioro since both are drawn to tracking entities and reporting their positions to external entities. Further Tara is only relied upon for its 
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Tara teaches a technique of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Tara to the base invention of Marchioro since it would have resulted in the predictable result of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met and would have improved the system by preventing the system from sensing redundant and unnecessary information and thus saving power. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marchioro to apply the technique from the teachings of Tara because the technique taught by Tara was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Marchioro that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 23 Marchioro as modified in claim 11 teaches a motor vehicle, comprising: 
a receiving unit configured to receive a position signal (Marchioro ¶[20, 27, 46], Sharon ¶[52, 78, 90]); 

at least one processor (Marchioro ¶[25]) coupled to the memory and configured to: 
transmit, to a stationary server device, a contact address of at least one person outside the motor vehicle (Marchioro ¶[20, 43]); 
detect a predetermined operation activity of a user in the motor vehicle (Marchioro ¶[20, 27, 46]); 
generate position data comprising a current vehicle position (Marchioro ¶[20, 27, 46]); 

wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Marchioro ¶[3, 27]). 
Although Marchioro teaches sharing position data between multiple users (Marchioro Fig. 2 element 216, 218 ¶[51-53, 64]), Marchioro does not appear to teach sending the position data from the motor vehicle via a communication link to a stationary server device, wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address
Sharon teaches a method for transmitting a vehicle position of a motor vehicle comprising sending the position data from the motor vehicle via a communication link to a stationary server device (Sharon¶[6, 43]), wherein the position data is provided by the stationary server device to the at least one person via a retrieve address and the retrieve address is sent to the contact address (Sharon ¶[52, 78, 90]); 
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Sharon teaches a technique of sending the position data from the motor vehicle 
Marchioro further teaches the use of a friend list to determine who is sent the location (Marchioro Fig. 2 element 216, 218 ¶[51-53, 64]). Although this would appear to read on receiving by the control device of the motor vehicle, identity data from the stationary server device, wherein the identity data comprise a number or an identity of the at least one person outside the vehicle who retrieve the position data from the retrieve address (The friends on the 
Artz teaches a server wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address (Artz Title, Abstract, At least ¶]6-11]). It is noted that although Artz is not specifically drawn to addresses that indicate positional data, the teachings of Artz is still analogous to the invention at hand because identifying visitors to a website is equivalent to identifying people who have retrieved the position data from the retrieve address.
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Artz teaches a technique of wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Artz to the base invention of Marchioro since it would have resulted in the predictable result of wherein identity data comprise a number or an identity of the at least one person outside the vehicle who visits a website/address and would have improved the system it provides the user with information regarding who knows their location and therefore increases safety and knowledge. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marchioro to apply the technique from the teachings of Artz because the technique taught by Artz was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by 
Marchioro does not explicitly cite the term “deletion criterion.” Although the deletion criterion appears to read on simply turning the system off, assuming arguendo that is does not, applicant has been provided with Tara.
Tara teaches a system for reporting the location of a user wherein the position data provided by the stationary server device to the at least one person via the retrieve address are periodically updated (Tara ¶[75-76, 144-145]), determining whether a predetermined deletion criterion is met (Tara ¶[165-168]); and discontinuing providing the position data if the deletion criterion is met (Tara ¶[165-168]). It is noted that although Tara only nominally mentions vehicles, the teachings of Tara are still applicable to Marchioro since both are drawn to tracking entities and reporting their positions to external entities. Further Tara is only relied upon for its teaching of gps and when it tracks the positions of entities and is not relied upon for the limitations specific to vehicles. 
Thus as shown above Marchioro teaches a base invention of a system for sharing data between users. Tara teaches a technique of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Tara to the base invention of Marchioro since it would have resulted in the predictable result of determining whether a predetermined deletion criterion is met and discontinuing providing the position data if the deletion criterion is met and would have improved the system by preventing the system from sensing redundant and unnecessary 

With respect to claims 13 and 28, Marchioro as modified in claims 11 and 23 teaches a method, wherein the deletion criterion comprises a predetermined period of time for sending the position data (Marchioro ¶[27], (Tara ¶[165-168])). 

With respect to claim 15, 21, and 24, Marchioro as modified in claims 11, 20, and 22 teaches a method, further comprising: determining meta data in addition to the position data; and transmitting the meta data to the stationary server device, wherein the meta data are provided at the retrieve address by the stationary server device, and wherein the meta data comprises an estimated arrival time, a driving speed, or a destination of the motor vehicle (Marchioro ¶[82-84] wherein the location data is shared electronically). 

With respect to claim 16 and 25, Marchioro as modified in claims 11 and 22, teaches a method, wherein the meta data are determined depending on stored configuration data of the user (Marchioro ¶[56, 63, 84]). 

With respect to claim 18 Marchioro as modified in claim 11 teaches a method, wherein different persons outside the vehicle are sent different links as the retrieve address (Marchioro ¶[51-53, 64], Sharon ¶[52]). 

With respect to claim 19 Marchioro as modified in claim 11 teaches a method, wherein the detecting a predetermined operation activity comprises detecting a single operation of a button or a touch field (Marchioro ¶[89], Sharon ¶[81]). 
Claims 14 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchioro (US 2010/0205242) in view of Sharon (US 2011/0083101), Artz Jr (US 2009/0083269) and Tara (US 2014/0358574) and further in view of Goto (US 2010/0063729).

With respect to claims 14 and 29, although Marchioro as modified by Tara in claim 11 does teach a method, wherein the deletion criterion is met when the motor vehicle/user is in an area classified as “home” (Tara ¶[165-168]), Tara does not clearly teach wherein the deletion criterion is met when the motor vehicle ends a driving cycle. 
Goto teaches a system for transmitting the position of a vehicle including determining whether a predetermined deletion criterion is met (Goto ¶[293-297]); and discontinuing providing the position data if the deletion criterion is met (Goto ¶[293-297]) wherein the deletion criterion is met when the motor vehicle ends a driving cycle (Goto ¶[07, 293-297]). More specifically, Goto teaches when a vehicle is near/at home/destination it does not report its position to the remote server. The end of a drive cycle is broad enough to include a vehicle 
Thus as shown above Marchioro as modified by Tara teaches a base invention of not reporting a location of a user while at home. Goto teaches a technique of not reporting the location of a user at the end of a drive cycle including when going home applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Goto to the base invention of Marchioro since it would have resulted in the predictable result of wherein the deletion criterion is met when the motor vehicle ends a driving cycle and would have improved the system by allowing the system to stop reporting at the end of a drive cycle and thereby protect the user’s privacy if the user so desired. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Marchioro to apply the technique from the teachings of Goto because the technique taught by Goto was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Marchioro that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.S.F/
Examiner, Art Unit 3665
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665